COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Sidney Daunell Darrell v. The State of Texas

Appellate case number:      01-15-00762-CR

Trial court case number:    1421932

Trial court:                248th District Court of Harris County

        Appellant’s court-appointed counsel filed a brief concluding that the
above-referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S.
Ct. 1396, 1400 (1967). Counsel has not, however, filed a letter in accordance with Kelly
v. State, “to (1) notify his client of the motion to withdraw and the accompanying Anders
brief, providing him with a copy of each, (2) inform him of his right to file a pro se
response and of his right to review the record preparatory to filing that response, (3)
inform him of his pro se right to seek discretionary review should the court of appeals
declare his appeal frivolous,” and (4) “notify his client that, should he wish to exercise
his right to review the appellate record in preparing to file a response to the Anders brief,
he should immediately file a motion for pro se access to the appellate record with the
applicable court of appeals,” which letter includes “a form motion . . ., lacking only the
appellant’s signature and the date, . . . inform[ing] the appellant that, in order to
effectuate his right to review the appellate record pro se, should he choose to invoke it, he
must sign and date the motion and send it on to the court of appeals within ten days of the
date of the letter from appellate counsel.” 436 S.W.3d 313, 319–20 (Tex. Crim. App.
2014).
        Accordingly, we order appellant’s appointed counsel, Kyle R. Sampson, to send a
letter and a form motion, such as the motion attached to this order, to the appellant in
accordance with Kelly. Id. We further order appellant’s appointed counsel to notify us,
in writing, “that he has (1) informed the appellant of the motion to withdraw and
attendant Anders brief, (2) provided the appellant with the requisite copies while
notifying him of his various pro se rights, and (3) supplied him with a form motion for
pro se access to the appellate record.” Id. at 320. Counsel shall send the required letter
to his client and shall file the required notice with the Clerk of this Court within 14 days
of the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                                                           the Court

Date: January 14, 2016